Retention Letter
 


Dear Dr. Robert Segal:
 
You are a highly valuable employee of Discovery Laboratories, Inc. (the
“Company”).  The Company wishes to retain you, Dr. Robert Segal (the
“Executive”) as an employee, and is therefore willing to make certain
commitments in order to induce you to remain an employee of the Company.  This
letter will confirm the agreement between the Executive and the Company
(“Agreement”) in that regard.  The Agreement is as follows:
 
1.           Severance.  (a) In the event that the Executive’s employment is
terminated (i) by the Company for any reason other than for Cause or (ii) by the
Executive for Good Reason (including in the event any such for Cause or Good
Reason termination occurs within twenty-four (24) months after a Change of
Control), then the Company shall make a one-time, lump-sum payment to the
Executive equal to twelve (12) months of the then current base salary, plus a
prorated Bonus award on or before the tenth day following termination
conditioned upon the receipt by the Company of the Executive’s signed release in
accordance with Section 6 herein.
 
 
(b)
Notwithstanding any other provision with respect to the timing of payments under
this Section 1, in order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), any payment or portion thereof,
to which the Executive is entitled under this Section 1 which is not exempt from
the application of Section 409A’s “six month delay” provision (in the Company’s
sole discretion), shall be withheld until the first business day of the seventh
month following the Executive’s termination. At such time, you shall be paid the
remaining balance otherwise owed to the Executive under this Section 1 in a lump
sum.



2.           Definitions.  For the purposes of this Agreement, the following
definitions apply:
 
 
(a)
“Cause” means the Executive: (i) commits an act of dishonesty, fraud or
misrepresentation in connection with his or her employment which is materially
and demonstrably injurious to the Company; (ii) is convicted of, or pleads nolo
contendere to, a felony; (iii) breaches any material obligation under the
Proprietary Information and Inventions Agreement or the Company’s Code of
Business Conduct and Ethics; (iv) engages in substantial or continuing
inattention to or neglect of the duties (including fiduciary duties) and
responsibilities reasonably assigned by or due to the Company; provided such
inattention or neglect remains uncured for a period of 10 days after written
notice describing the same is given to the Executive; or (v) engages in
substantial or continuing acts to the detriment of the Company or inconsistent
with the Company’s policies or practices.

 
 
(b)
“Good Reason” means: (i) the failure of the Company to employ the Executive in
his or her current or a substantially similar position, without regard to title,
such that the Executive’s duties and responsibilities are materially diminished
without consent (ii) a reduction in Executive’s then-current base salary without
the Executive’s consent (unless such reduction is in connection with a
proportional reduction in compensation to all or substantially all of the
Company’s Executives); or (iii) a relocation of the primary place of employment
more than 30 miles from the current site of employment without the Executive’s
consent; provided however, if any of these conditions occur, the Executive is
required to provide written notice of any such condition to the Company’s Chief
Executive Officer and General Counsel within 60 days of the initial occurrence
of the condition, and the Company will then have 20 days to remedy the
condition, prior to the existence of such condition being deemed to be “Good
Reason.”

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
a “Change of Control” occurs: (i) when any person or entity other than the
Company or one of its subsidiaries becomes the owner of more than fifty percent
(50%) of the Company’s common stock or (ii) upon the effective date of an
agreement of acquisition, merger, or consolidation that has been approved by the
Company’s stockholders and that contemplates that all or substantially all of
the business and/or assets of the Company shall be owned or otherwise controlled
by another person or entity upon the effective date of such agreement.



 
 (d)
“Bonus” shall mean an amount equal to the greater of either (i) the current year
target annual bonus amount or (ii) the previous year’s actual bonus; in either
case, multiplied by the fraction obtained by dividing the number of days in the
year through the date of termination by 365.

 
 
3.
Withholding.  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 
 
4.
Medical and Dental Benefits.  In the event that the Executive’s employment is
terminated (i) by the Company for any reason other than for Cause or (ii) by the
Executive for Good Reason (including in the event any such for Cause or Good
Reason termination occurs within twenty-four (24) months after a Change of
Control), then the Company will maintain the Executive’s medical and dental
insurance coverage, providing substantially similar benefits to those which the
Executive and his dependents were receiving immediately prior to the termination
of employment, for a period of up to twelve (12) months after the month in which
employment terminates.  Provided, however, that Executive shall elect such
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) to the extent that COBRA benefits are available and that in any event
the Executive shall pay the employee portion for such coverage (whether through
COBRA or otherwise) by making a payment to the Company during the first five (5)
days of any month in which the continuation of such coverage is elected and,
provided further, that the Company’s obligation to continue benefits shall be
reduced to the extent that substantially similar coverages (determined on a
benefit-by-benefit basis) are provided by a subsequent employer.  The
“qualifying event” which triggers the Executive’s right to continue health
insurance post employment under COBRA shall be deemed to have occurred on the
termination date.

 
 
5.
No Contract of Employment.  This Agreement is not a contract of employment for a
specific term, and employment is “At Will” and may be terminated by the Company
at any time, subject to the terms of this letter.

 
 
6.
Employee Release.  Any obligation of the Company to provide the Executive with
severance payments or other benefits under this Agreement is expressly
conditioned upon the Executive reviewing and signing (and not revoking during
any applicable revocation period) a general release of claims in a form
reasonably satisfactory to the Company within the time period specified in such
release.  The Company shall provide the Executive with the general release
promptly after the date on which the Executive gives or receives, as the case
may be, notice of termination of employment.

 
 
2

--------------------------------------------------------------------------------

 
 
 
7.
Assignment.  The Executive shall not make any assignment of this Agreement or
any interest in it, by operation of law or otherwise, without the prior written
consent of the Company.  The Company may assign its rights and obligations under
this Agreement without consent. This Agreement shall inure to the benefit of and
be binding upon the Executive and the Company, and each of our respective
successors, executors, administrators, heirs and permitted assigns, including
any organization involved in a Change of Control.

 
 
8.
Severability.  If any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
hereof shall be valid and enforceable to the fullest extent permitted by law.

 
 
9.
Miscellaneous.  This Agreement will commence on the date hereof and will expire
on December 31, 2011, unless the Company experiences a Change of Control prior
to the expiration of the term of this Agreement, in which case this Agreement
will expire on the later of: (a) December 31, 2011, or (b) two (2) years from
the date of the closing of such Change of Control.  This Agreement sets forth
the entire agreement between the Executive and the Company in connection with
the subject matter hereof, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the subject matter hereof, other than any obligations set forth in your employee
confidentiality agreement with the Company, which obligations shall remain in
full force and effect.  In consideration of the benefits provided to the
Executive hereunder, it is agreed that, in the event of the Executive’s
termination from the Company, such benefits shall be in complete satisfaction of
any and all obligations that the Company may have to you.  This Agreement may
not be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by the Executive and an expressly authorized representative
of the Company.  This Agreement may be executed in two counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.  This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles, and all disputes hereunder shall be adjudicated in the courts of the
Commonwealth of Pennsylvania, to whose personal jurisdiction the Executive
hereby consents to.

 
 
3

--------------------------------------------------------------------------------

 
 
If the foregoing is acceptable to you, please sign both copies of this letter in
the space provided, at which time this letter will take effect as a binding
agreement between the Executive and the Company.  Please keep one original for
your records and return one original to me.
 

 
Discovery Laboratories, Inc.
         
By:
 /s/ Kathryn A. Cole                            5/4/2010
   
Kathryn A. Cole                                      Date
   

 
Accepted and Agreed:
 
By:
/s/ Robert Segal                                  5/4/2010
 
       Dr. Robert Segal                                          Date
     